Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-1259

IN RE: JAMES C. UNDERHILL, JR.,
                       Respondent.
Bar Registration No. 297762                              BDN: 287-15

BEFORE:       McLeese, Associate Judge, and Reid and Ruiz, Senior Judges.

                                      ORDER
                                (FILED – April 7, 2016)

       On consideration of the certified order suspending respondent for a period of
eighteen months in the state of Colorado, this court’s December 23, 2015, order
suspending respondent pending further action of the court and directing him to
show cause why the functional equivalent discipline of an eighteen-month
suspension with a fitness requirement should not be imposed, the statement of
Disciplinary Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause but did
file the required D.C. Bar R. XI § 14 (g) affidavit on November 15, 2015, and it
further appearing that respondent was previously suspended in No. 13-BG-38, it is

       ORDERED that James C. Underhill, Jr., is hereby suspended from the
practice of law in the District of Columbia for a period of eighteen months, nunc
pro tunc to November 15, 2015. This suspension shall run consecutively to the
suspension imposed in No. 13-BG-38 and reinstatement is conditioned on a
showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate).

                                       PER CURIAM